Citation Nr: 0818353	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  06-14 272A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date prior to August 16, 1999 
for a 100 percent schedular rating for chronic obstructive 
pulmonary disease (COPD). 

2.  Entitlement to a total disability rating due to 
individual unemployability (TDIU) for the period prior to 
August 16, 1999.  


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from June 1964 to January 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Review of the claims folder reflects that the veteran has not 
been furnished proper Veterans Claims Assistance Act (VCAA) 
notice with respect to his earlier effective date claims.

In November 2000, the President signed into law the VCAA, 
which redefined VA's duty to assist, enhanced its duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim, and eliminated the well-
grounded-claim requirement.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326 (2007) (regulations implementing the 
VCAA).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date. 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA is also required to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of this VCAA-duty-to-notify-notice, VA is required to 
specifically inform the claimant which portion of the 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  In Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), the U.S. Court of Appeals for 
Veterans Claims (Court) held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.

VCAA letter dated in December 2004 is pertinent to the 
veteran's increased rating claim for COPD and claim for TDIU.  
While the May 2006 statement of the case included information 
as to the degree of disability and the effective date of an 
award, the claim was not re-adjudicated after this notice was 
given.  In Mayfield II, the Federal Circuit held that VCAA-
compliant notice may not be accomplished by aggregating 
postdecisional documents from which a veteran might have been 
able to glean what evidence was lacking at the time of the 
initial adjudication.  See Mayfield v. Nicholson, 444 F.3d 
1328, 1333 (2006) (Mayfield II).  The veteran should receive 
complete VCAA notice prior to an adjudication of the issue.  
See 38 C.F.R. § 3.159 (2007).

Accordingly, the case is REMANDED for the following action:

1.	The RO should:

(a)	Notify the veteran of the information and 
evidence necessary to substantiate his claims of 
entitlement to an effective date earlier than 
August 16, 1999 for a 100 percent schedular 
rating for COPD and a grant of TDIU.
(b)	Notify the veteran of the information and 
evidence he is responsible for providing,
(c)	Notify the veteran of the information and 
evidence VA will attempt to obtain, e.g., that 
VA will make reasonable efforts to obtain 
relevant records not in the custody of a Federal 
department or agency and will make as many 
requests as are necessary to obtain relevant 
records from a Federal department or agency; 
(d)	Notify him that he should submit such evidence 
or provide VA with the information necessary for 
VA to obtain such evidence on his behalf;
(e)	Request that the veteran provide any evidence 
in his possession that pertains to his claims; 
and 
(f)	Provide the veteran with an explanation as to 
the information or evidence needed to establish 
an earlier effective date for his claim.

2.	The RO should readjudicate the issues of 
entitlement to an earlier effective date for 
COPD and TDIU.  All applicable laws and 
regulations should be considered.  If the 
benefit sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



